978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Ronald Lee ABRAHAMSON, Appellant.
No. 92-1484.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 15, 1992.Filed:  November 2, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Ronald Lee Abrahamson pleaded guilty to two counts of embezzlement that occurred prior to November 1, 1987, in violation of 18 U.S.C. § 664.  Abrahamson subsequently filed a motion to reduce his sentence under former Rule 35 of the Federal Rules of Criminal Procedure.  The district court denied the motion without explanation.  Abrahamson then filed a "request for findings of fact and conclusions of law."  That motion was also denied.  Abrahamson appeals the district court's rulings on these motions.  We affirm.


2
In his Rule 35 motion, Abrahamson did not allege that his sentence was illegally imposed.  Rather, he urged the district court to impose a more lenient sentence;  he argued, as he had at sentencing, that he did not act malevolently and that he was voluntarily trying to repay the money.  Abrahamson has not shown that the refusal to reduce his sentence was an abuse of discretion.   See United States v. Kramer, 898 F.2d 81, 83 (8th Cir. 1990) (denial of Rule 35(b) motion will not be disturbed absent showing of abuse of discretion).  The district court was not required to issue findings and conclusions when it denied the motion.   See United States v. DeCologero, 821 F.2d 39, 41 (1st Cir. 1987) (if unmoved by plea for reduced sentence, district court in usual case need not explain its denial).


3
Most of Abrahamson's remaining arguments raise issues that were not before the district court and, therefore, are not properly before us.   See United States v. DePuew, 889 F.2d 791, 792-93 (8th Cir. 1989) (issues not raised below cannot be raised on appeal).  Other of his arguments would be more appropriately raised in a motion under 28 U.S.C. § 2255.  Abrahamson's request for grand jury documents and appointed counsel is denied.


4
Accordingly, the judgment is affirmed.